Citation Nr: 1440481	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an eye disability, claimed as macular degeneration with blurred vision.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran participated in a hearing before the undersigned in September 2011, and a transcript of that hearing is of record.  In January 2012 and December 2013, the Board remanded the case for additional development.  


FINDING OF FACT

An eye disability did not originate in active service or for many years thereafter, and is not related to any incident of such service or proximately due to or the result of a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an eye disability, claimed as macular degeneration with blurred vision, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An August 2006 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  That letter predated the initial adjudication by the RO in February 2007.  

While the Veteran was not specifically informed of the criteria for establishing secondary service connection, the Board finds that he is not prejudiced by such omission.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Because of his assertions that his service-connected cervical and thoracolumbar spine disorders, head trauma with residual headaches, and residual scalp scarring all share the same etiology as his vision problems, that of an in-service forklift injury, the Board finds that he had actual knowledge of the criteria for establishing service connection on a secondary basis.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in May 2011 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the examiner did not have an opportunity to review of the Veteran's claims file, and did not provide an opinion on the secondary aspect of the claim, the Board requested an addendum opinion.  The Veteran was provided another examination in April 2013.  As that examiner did not provide an opinion on the secondary aspect of the claim, the Board requested a supplemental opinion.  Then, in a July 2014 report, an examiner reviewed the claims file and provided the needed opinion.  The Board finds the April 2013 opinion on direct service connection and July 2014 opinion on the secondary aspect of the claim to be thorough and adequate upon which to base a decision on the claim.  The April 2013 examiner not only reviewed the claims file, including the prior opinions, but also examined the Veteran and then provided the information needed to decide the claim.  The July 2014 examiner reviewed the claims file and also provided the information needed to decide the claim.  Brief but relevant opinions were provided.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file, including the Veteran's statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims he has an eye disability due to head trauma from an in-service forklift accident, or as secondary to service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.  

On his May 2006 claim, the Veteran indicated that macular degeneration with blurred vision began in 2001.

The Veteran's service medical records show that he suffered a head injury when a fork on a forklift fell on him.  However, those records do not show any eye complaints, to include visual impairment, and visual acuity at separation was 20/20 bilaterally.

The Veteran's private medical records show that he was treated for vision problems beginning in July 2001.

At a May 2011 VA examination, the examiner stated that, while the Veteran had macular degeneration productive of central scotoma and loss of visual acuity, glaucoma with minimal evidence of optic nerve cupping or visual defect, and mild cataracts, none of those eye disorders had been caused or aggravated by the in-service forklift injury.  The examiner explained that the blunt head trauma arising from the in-service injury would have been expected to cause a visual field defect, which was not present on clinical testing, and that no elements of the Veteran's current exam or visual symptoms were consistent with the blunt force injury of March 1968.  However, the examiner did not have access to the Veteran's claims file, and declined to comment on whether any of the Veteran's eye disorders was related to his service-connected cervical and thoracolumbar spine disorders, head trauma with residual headaches, or residual scalp scarring.  Thus, the Board requested an addendum opinion following a review of the claims file.

At an April 2013 VA examination, after examining the Veteran and reviewing the claims file, the examiner provided diagnoses of exudative AMD (age-related macular degeneration) and glaucoma.  The examiner then opined that the claimed condition was less likely than not incurred in or caused or aggravated by, the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had loss of central vision which was consistent with macular degeneration and occurred many years after the in-service injury.  The examiner stated that the injury was a blunt force trauma to the head which would not be expected to cause a central scotoma type visual field defect which the Veteran had.  The examiner noted that there was no complaint of vision problems or ocular injury at the time of injury or any immediate treatment.  However, the examiner did not address whether any vision problems were secondarily related to or aggravated by service-connected disabilities.  Thus, the Board requested a supplemental opinion.

In a July 2014 report, another VA examiner reviewed the Veteran's claims file and opined that the Veteran's eye disorders are not proximately due to or the result of service-connected disabilities.  The examiner stated that the Veteran's exudative AMD and glaucoma were not caused or aggravated by service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.  The examiner noted that exudative AMD is an age-related retinal disease, and the vision loss and central scotoma were due to that condition.  The examiner noted that glaucoma is not associated with musculoskeletal disabilities or old head trauma with residual headaches.  

The Board finds that an eye disability did not originate in active service or for many years thereafter.  There is no evidence of an eye disability in service or for 30 years after discharge.  The Veteran himself has dated the onset of his eye disability to 2001, which is consistent with the medical evidence.  While not dispositive, the passage of so many years between discharge from active service and objective documentation of a claimed disability is a factor that weighs against a claim for direct service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that an eye disability is not related to any incident of active service, to include the documented forklift injury.  The April 2013 examiner opined that the claimed condition was less likely than not incurred in or caused or aggravated by, the claimed in-service injury, event, or illness.  As the opinion was based on examination of the Veteran with a review of the claims file and supported by sound rationale, the Board finds the opinion to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  A September 2012 VA traumatic brain injury (TBI) examination report also concluded that the Veteran did not have any visual impairment attributable to a TBI.  

The Board observes that the last sentence of the April 2013 examiner's rationale reads, "exam or visual symptoms are consistent with the blunt force injury of March 1968."  First and foremost, the examiner's opinion as a whole does not support the proposition of that last sentence.  On further review, the sentence is an incomplete sentence that is identical to a part of the last sentence of the May 2011 examiner's opinion, which reads, "No elements of his current exam or visual symptoms are consistent with the blunt force injury of March 1968."  Thus, the Board finds that the last sentence is simply the result of an error in cutting and pasting.  That is supported by a February 2014 addendum in which the examiner stated that there was no change in the original opinion and restated the opinion that the claimed condition was less likely than not incurred in or caused or aggravated by, the claimed in-service injury, event, or illness.  While the rationale again contains that same last sentence, the rationale was likely simply copied and pasted from the original report.  The Board has considered the clarity of the opinion as a whole, and as it was restated by the examiner in the addendum, the Board finds that a remand to confirm what is obviously an error in editing is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board reiterates that an eye disability is not related to any incident of active service, to include the documented forklift injury.

Lastly, the Board finds that an eye disability is not proximately due to or the result of a service-connected disability.  The July 2014 examiner stated that the Veteran's exudative AMD and glaucoma were not caused or aggravated by service-connected cervical and thoracolumbar spine disabilities, head trauma with residual headaches, or residual scalp scarring.  As the opinion was based on a review of the claims file and supported by sound rationale, the Board finds the opinion to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, this is the only competent medical opinion of record on the matter and it is unfortunately against the claim.

The Board notes that a lay person is competent to give evidence about observable symptoms such as decreased vision.  Layno v. Brown, 6 Vet. App. 465 (1994).   A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of symptoms to 30 years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology because of a lack of medical training and expertise.  The medical evidence shows that an eye disability is not related to active service or a service-connected disability.  That medical evidence, particularly the most recent VA opinion, shows persuasively that the Veteran's eye disabilities are most likely related to aging and not to service or any service-connected disability.

In conclusion, the Board finds that service connection for an eye disability, claimed as macular degeneration with blurred vision, to include as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disability, claimed as macular degeneration with blurred vision, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


